                          Case 4:19-cv-05824-HSG Document 28 Filed 05/26/20 Page 1 of 9


                   1     LATHAM & WATKINS LLP
                          Jennifer L. Barry (Bar No. 228066)
                   2        jennifer.barry@lw.com
                          Patrick C. Justman (Bar No. 281324)
                   3        patrick.justman@lw.com
                         12670 High Bluff Drive
                   4     San Diego, CA 92130
                         858.523.5400 / 858.523.5450 (Fax)
                   5
                         Attorneys for Plaintiff
                   6     DISCORD, INC.

                   7

                   8                                      UNITED STATES DISTRICT COURT
                   9                                 NORTHERN DISTRICT OF CALIFORNIA
               10                                              OAKLAND DIVISION
               11
                        DISCORD, INC., a Delaware corporation,          CASE NO. 4:19-cv-05824-HSG
               12
                                             Plaintiff,                 STIPULATED JUDGMENT AND
               13                                                       PERMANENT INJUNCTION
                                 v.
               14
                        DYNAMIC TECHNOLOGY GROUP LTD.,
               15       DBA DISCORD SOUND,
               16                            Defendant.
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                       US-DOCS\113899393.1                                   STIPULATED JUDGMENT AND PERMANENT INJUNCTION
ATTORNEYS AT LAW
                                                                                               Case No. 4:19-cv-05824-HSG
                          Case 4:19-cv-05824-HSG Document 28 Filed 05/26/20 Page 2 of 9


                   1            Plaintiff Discord, Inc. (“Discord”), on the one hand, and Defendant Dynamic Technology

                   2    Group Ltd., DBA Discord Sound (“Defendant”), on the other hand, stipulate as follows:

                   3            1.       Discord is the owner of the DISCORD® mark, including U.S. Federal

                   4    Registration No. 4,930,980. As reflected in this registration, Discord has used the DISCORD®
                   5    mark since March 2, 2015 with “computer software applications for social networking” and
                   6    “sending messages, text, photos, graphics, audio and video files to other users” (i.e., an app for
                   7    “text, audio, and video chats”).
                   8            2.       After Discord started using the DISCORD® mark, Defendant began using the
                   9    DISCORD SOUND mark in connection with wireless earbuds. Defendant registered the
               10       discordsound.com domain name and it has operated a website at that address in connection with
               11       its goods and services. Defendant also created a Facebook and Indiegogo page to promote its
               12       goods and services (www.facebook.com/discordsoundhub/, www.indiegogo.com/projects/hub-
               13       hifi-wireless-earbuds-with-100-hours-playtime#/) and other social media pages.
               14               3.       Defendant’s use of the DISCORD SOUND mark violated Discord’s trademark
               15       rights (see 15 U.S.C. §§ 1114, 1125(a), 1125(c), 1125(d)), caused damage to Discord and the
               16       DISCORD® trademark, and allowed Defendant to wrongfully obtain profits at Discord’s
               17       expense.
               18               4.       The parties have agreed to the entry of a Final Judgment and Permanent
               19       Injunction against Defendant, in the form reflected in Exhibit A to this stipulation, which
               20       provides as follows:
               21                                                  INJUNCTION
               22               1.       Defendant and its current and future principals, officers, directors, shareholders,
               23       members, employees, partners, licensees, distributors, joint venturers, agents, attorneys, other
               24       authorized representatives, and other persons who are in active concert or participation with them
               25       or individuals within Defendant’s control (collectively, the “Enjoined Parties”) are permanently
               26       enjoined and ordered as follows:
               27                        a.     The Enjoined Parties are prohibited from ever using, applying for, or
               28       registering any trademark, trade name, domain name, or social media account containing the
                       US-DOCS\113899393.1                                         STIPULATED JUDGMENT AND PERMANENT INJUNCTION
ATTORNEYS AT LAW
                                                                            1                          Case No. 4:19-cv-05824-HSG
                          Case 4:19-cv-05824-HSG Document 28 Filed 05/26/20 Page 3 of 9


                   1    DISCORD SOUND mark, the DISCORD mark, or the term “discord” in any manner, including a

                   2    misspelling or abbreviation of the word “discord,” and they shall remove all such marks and

                   3    terms from their social media accounts (e.g., www.facebook.com/discordsoundhub/,

                   4    www.indiegogo.com/projects/hub-hifi-wireless-earbuds-with-100-hours-playtime#/) or otherwise

                   5    delete such accounts if those pages cannot conform with the requirements of this Order.

                   6                     b.     The Enjoined Parties shall assign all rights, title, and interest to all domain

                   7    names that they own, have the right to use, or are otherwise using that contain the term “discord”

                   8    or any similar term to “discord,” including a misspelling or abbreviation.

                   9                     c.     The Enjoined Parties shall not, whether acting alone or with or through

               10       other persons or entities, and regardless of whether acting on their own behalf or on behalf of

               11       others, oppose, sue on the basis of, seek cancellation of, object to, challenge the strength or

               12       validity of, or otherwise attack the DISCORD® trademark or any trade name, copyright, or

               13       domain name that incorporates the DISCORD trademark or any similar mark, or assist, support,
               14       or encourage others to engage in any of activities mentioned in this paragraph.
               15               2.       It is further ORDERED that the Enjoined Parties shall:
               16                        a.     Take reasonable steps sufficient to monitor and ensure that all persons
               17       within their control or employment (whether as affiliates, independent contractors, employees,
               18       agents, partners or in some other capacity) comply with this Order, including but not limited to
               19       providing a copy of this Order to any person or entity controlled or employed by Defendant.
               20                        b.     Take all reasonable corrective action with respect to any individual within
               21       their control or employment whom any Enjoined Party determines is not in compliance with the
               22       terms of this Order, which may include training, disciplining, and/or terminating such individual,
               23       and notifying Discord promptly in writing of the underlying conduct.
               24                        c.     Be fully responsible for any violations of this Order by any of the
               25       foregoing parties.
               26                                JURISDICTION AND RETENTION OF SAME
               27               1.       It is further ORDERED that this Court shall retain jurisdiction of this matter in
               28       law and equity for purposes of enforcing and/or adjudicating claims of violations of this Order.
                       US-DOCS\113899393.1                                         STIPULATED JUDGMENT AND PERMANENT INJUNCTION
ATTORNEYS AT LAW
                                                                            2                          Case No. 4:19-cv-05824-HSG
                          Case 4:19-cv-05824-HSG Document 28 Filed 05/26/20 Page 4 of 9


                   1    Further, the Court shall retain ancillary jurisdiction over this matter in law and equity for

                   2    purposes of enforcing and/or adjudicating any violation of the Parties’ confidential settlement

                   3    agreement. See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 381-2 (1994). Any such

                   4    matters shall be raised by noticed motion.

                   5            2.      The Court finds that the parties have consented to the jurisdiction of this Court

                   6    and waived any and all arguments or challenges as to (i) the jurisdiction of this Court, (ii) the

                   7    convenience of this forum; and/or (iii) the enforceability of this injunction in other jurisdictions.

                   8            3.      The Court finds that the parties have waived the right to appeal the entry of this

                   9    Order and a waiver of the right to contest the validity of any clause, term, or provision herein in

               10       any subsequent proceeding, and enters the Order on that basis; provided, however, that if for any

               11       reason any clause, term, or provision herein is deemed unlawful or invalid, the remaining

               12       clauses, terms and provisions shall remain in full force and effect.

               13               IT IS SO STIPULATED

               14       Dated: May 22, 2020

               15         LATHAM & WATKINS LLP

               16         By: /s/ Patrick C. Justman
                              Jennifer L. Barry
               17             Patrick C. Justman                                Name:
               18              Attorneys for Plaintiff                          Title:
                               DISCORD, INC.
               19                                                               Date: May 22, 2020
               20

               21

               22

               23

               24

               25

               26

               27

               28
                       US-DOCS\113899393.1                                         STIPULATED JUDGMENT AND PERMANENT INJUNCTION
ATTORNEYS AT LAW
                                                                            3                          Case No. 4:19-cv-05824-HSG
Case 4:19-cv-05824-HSG Document 28 Filed 05/26/20 Page 5 of 9




       Exhibit A
      Case 4:19-cv-05824-HSG Document 28 Filed 05/26/20 Page 6 of 9


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
10                                     OAKLAND DIVISION
11
     DISCORD, INC., a Delaware corporation,     CASE NO. 4:19-cv-05824-HSG
12
                     Plaintiff,                 JUDGMENT AND PERMANENT
13                                              INJUNCTION
           v.
14
     DYNAMIC TECHNOLOGY GROUP LTD.,
15   DBA DISCORD SOUND,
16                   Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

                                                            JUDGMENT AND PERMANENT INJUNCTION
                                                                    Case No. 4:19-cv-05824-HSG
       Case 4:19-cv-05824-HSG Document 28 Filed 05/26/20 Page 7 of 9


 1   IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

 2                       FINDINGS OF FACT AND CONCLUSIONS OF LAW

 3          Plaintiff Discord, Inc. (“Discord”) has alleged and Defendant Dynamic Technology
 4   Group Ltd., DBA Discord Sound (“Defendant”) has stipulated to and does not contest the
 5   following:
 6          1.      Discord is the owner of the DISCORD® mark, including U.S. Federal
 7   Registration No. 4,930,980. As reflected in this registration, Discord has used the DISCORD®
 8   mark since March 2, 2015 with “computer software applications for social networking” and
 9   “sending messages, text, photos, graphics, audio and video files to other users” (i.e., an app for
10   “text, audio, and video chats”). See 15 U.S.C. § 1115(a).
11          2.      After Discord started using the DISCORD® mark, Defendant began using the
12   DISCORD SOUND mark in connection with wireless earbuds. Defendant registered the
13   discordsound.com domain name and it has operated a website at that address in connection with
14   its goods and services. Defendant also created a Facebook and Indiegogo page to promote its
15   goods and services (www.facebook.com/discordsoundhub/, www.indiegogo.com/projects/hub-
16   hifi-wireless-earbuds-with-100-hours-playtime#/) and other social media pages.
17          3.      Defendant’s use of the DISCORD SOUND mark violated Discord’s trademark
18   rights (see 15 U.S.C. §§ 1114, 1125(a), 1125(c), 1125(d)), caused damage to Discord and the
19   DISCORD® trademark, and allowed Defendant to wrongfully obtain profits at Discord’s
20   expense.
21                                             INJUNCTION
22          1.      Defendant and its current and future principals, officers, directors, shareholders,
23   members, employees, partners, licensees, distributors, joint venturers, agents, attorneys, other
24   authorized representatives, and other persons who are in active concert or participation with them
25   or individuals within Defendant’s control (collectively, the “Enjoined Parties”) are permanently
26   enjoined and ordered as follows:
27                  a.      The Enjoined Parties are prohibited from ever using, applying for, or
28   registering any trademark, trade name, domain name, or social media account containing the

                                                                         JUDGMENT AND PERMANENT INJUNCTION
                                                       1                          Case No. 4:19-cv-05824-HSG
       Case 4:19-cv-05824-HSG Document 28 Filed 05/26/20 Page 8 of 9


 1   DISCORD SOUND mark, the DISCORD mark, or the term “discord” in any manner, including a

 2   misspelling or abbreviation of the word “discord,” and they shall remove all such marks and

 3   terms from their social media accounts (e.g., www.facebook.com/discordsoundhub/,

 4   www.indiegogo.com/projects/hub-hifi-wireless-earbuds-with-100-hours-playtime#/) or otherwise

 5   delete such accounts if those pages cannot conform with the requirements of this Order.

 6                  b.      The Enjoined Parties shall assign all rights, title, and interest to all domain

 7   names that they own, have the right to use, or are otherwise using that contain the term “discord”

 8   or any similar term to “discord,” including a misspelling or abbreviation.

 9                  c.      The Enjoined Parties shall not, whether acting alone or with or through

10   other persons or entities, and regardless of whether acting on their own behalf or on behalf of

11   others, oppose, sue on the basis of, seek cancellation of, object to, challenge the strength or

12   validity of, or otherwise attack the DISCORD® trademark or any trade name, copyright, or

13   domain name that incorporates the DISCORD trademark or any similar mark, or assist, support,
14   or encourage others to engage in any of activities mentioned in this paragraph.
15          2.      It is further ORDERED that the Enjoined Parties shall:
16                  a.      Take reasonable steps sufficient to monitor and ensure that all persons
17   within their control or employment (whether as affiliates, independent contractors, employees,
18   agents, partners or in some other capacity) comply with this Order, including but not limited to
19   providing a copy of this Order to any person or entity controlled or employed by Defendant.
20                  b.      Take all reasonable corrective action with respect to any individual within
21   their control or employment whom any Enjoined Party determines is not in compliance with the
22   terms of this Order, which may include training, disciplining, and/or terminating such individual,
23   and notifying Discord promptly in writing of the underlying conduct.
24                  c.      Be fully responsible for any violations of this Order by any of the
25   foregoing parties.
26                          JURISDICTION AND RETENTION OF SAME
27          1.      It is further ORDERED that this Court shall retain jurisdiction of this matter in
28   law and equity for purposes of enforcing and/or adjudicating claims of violations of this Order.

                                                                          JUDGMENT AND PERMANENT INJUNCTION
                                                        2                          Case No. 4:19-cv-05824-HSG
       Case 4:19-cv-05824-HSG Document 28 Filed 05/26/20 Page 9 of 9


 1   Further, the Court shall retain ancillary jurisdiction over this matter in law and equity for

 2   purposes of enforcing and/or adjudicating any violation of the Parties’ confidential settlement

 3   agreement. See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 381-2 (1994). Any such

 4   matters shall be raised by noticed motion.

 5          2.      The Court finds that the parties have consented to the jurisdiction of this Court

 6   and waived any and all arguments or challenges as to (i) the jurisdiction of this Court, (ii) the

 7   convenience of this forum; and/or (iii) the enforceability of this injunction in other jurisdictions.

 8          3.      The Court finds that the parties have waived the right to appeal the entry of this

 9   Order and a waiver of the right to contest the validity of any clause, term, or provision herein in

10   any subsequent proceeding, and enters the Order on that basis; provided, however, that if for any

11   reason any clause, term, or provision herein is deemed unlawful or invalid, the remaining

12   clauses, terms and provisions shall remain in full force and effect.

13

14   IT IS SO ORDERED.

15

16

17   Dated: _____________,
              5/26/2020    2020
18                                                      Haywood S. Gilliam, Jr.
                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                                                            JUDGMENT AND PERMANENT INJUNCTION
                                                        3                           Case No. 4:19-cv-05824-HSG
